DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “treatment delivery system” in claim 1 and 13.
Such claim limitation(s) is/are: “storage apparatus” in claim 5.
Such claim limitation(s) is/are: “a piston delivery mechanism, an auger delivery mechanism, and a drop-in delivery mechanism” in claim 5 and 18.
Such claim limitation(s) is/are: “distribution mechanism” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, in claim 1, last paragraph “a destination” is unclear because of the earlier recitation of “a destination” in claim 1, therefore the second recitation should use antecedent claim language “the” or “said”.
Regarding claim 20, “the mineralization composition” has insufficient antecedent basis, and should recite “the mineral composition” for clear antecedent basis to earlier recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeman et al (US 2015/0101984).
Regarding claim 1, Beeman teaches a system for treating and distributing drink water (paragraph [0051]), the system comprising: a first container (254); an input conduit (224) that supplies water to the first container; a sensor that measures a characteristic of the water within the first container (272, paragraph [0052]); a treatment delivery system that delivers a mineral composition into the first container (286, 288, paragraph [0055]); a controller that controls the treatment delivery system to selectively deliver the mineral composition into the first container based on the characteristic of the water measured by the sensor, such that the mineral composition mixes with and dissolves in the water to produce treated water having a programmed mineral profile (284, paragraph [0052]); and an output conduit that distributes the treated water to a destination (228, see Fig 2, and para [0047-0057])).
Regarding claim 13, Beeman teaches a method for treating and distributing drink water (paragraph [0051]), the method comprising: supplying water via an input conduit (224) that supplies water to a first container (254); taking measurements via a sensor that measures a characteristic of the water within the first container (272, paragraph [0052]); delivering via a controller that controls the treatment delivery system to selectively deliver the mineral composition into the first container based on the characteristic of the water measured by the sensor, such that the mineral composition mixes with and dissolves in the water to produce treated water having a programmed mineral profile (284, paragraph [0052]) and via a treatment delivery system that delivers a mineral composition into the first container (286, 288, paragraph [0055]); verifying the amount of mineral delivered into the first container via sensor (paragraph [0052-0055]); and distributing via an output conduit that distributes the treated water to a destination (228, see Fig 2, and para [0047-0057])).
Regarding claims 2 and 15, Beeman further teaches the system and method comprises a second container (filter tank 58/258, paragraph [0049]) defining a storage container and a transfer conduit (28/228) that transfers the treated water from the first container to the second container; wherein the output conduit (28/230) is coupled to the second container to distribute the treated water from the second container to a destination (see Fig 1 and 2, [0049]).
Regarding claim 5, Beeman teaches the water treatment delivery system comprises a storage apparatus that stores the mineral composition (286, 288, paragraph [0055]).
Regarding claim 8, Beeman teaches the system comprises two input conduits (other than conduit 224, conduits 232, 234 are provided, see Fig 2, paragraph [0055]) which structurally meets the requirement of two separate conduits as claimed. 
Regarding claim 10, Beeman teaches the sensor comprises a total dissolved solids (TDS) meter, wherein the controller controls the treatment delivery system to selectively deliver the mineral composition in to the first container based on total dissolved solids in the water measured by the TDS meter (paragraph [0052]). 
Regarding claim 11, Beeman teaches a water level sensor is disposed in the first container (256, see description of equivalent feature 56 in paragraph [0048]). 
Regarding claim 14, Beeman teaches the mineral composition comprising at least one of sodium, chloride, potassium bicarbonate, magnesium, and calcium (paragraph [0051]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al (US 2015/0101984).
Regarding claim 3, Beeman teaches all limitations as set forth above, and including the second container (being a filter tank 58/258, paragraph [0049]), therefore Beeman recognizes the need to filter at the second tank, and it would have been obvious to the skilled artisan to locate the filter directly at the inlet of the second tank as this was standard design choice and practice for location of filters.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al (US 2015/0101984) as applied above and further in combination with Boulter (US 8,790,513).
Regarding claims 4 and 9, Beeman teaches all limitations as set forth above, however does not teach wherein the system further comprising a total dissolved solids (TDS) meter, and a water level sensor disposed in the second container, each of which produce sensor data, wherein: the controller executes at least one algorithm to control the mixing of the mineral composition to the water supplied to the first container based upon the sensor data from the second container; nor wherein the first input conduit and the second input conduit each comprise: a total dissolved solids (TDS) meter in-line with water flow therethrough; and a flowrate valve in-line that measures a flow rate of water passing threrethrough.
Boulter teaches a system for mineralizing drinking water to obtain ideal TDS (see title, abstract), wherein minerals are introduced in a tank 23 (via the input conduit 17) having a TDS sensor 7 inline, flow meter 22 and level sensors 33,34 associated with control system to control potassium injection point 17 (see figure 1; column 6, lines 30-67).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Beeman to further remineralize water in the filter tank of Beeman as suggested by Boulter to ensure proper remineralization of final treated water in the system of Beeman, by inclusion of TDS sensor, flow meter and level controls associated with mineral injection.
Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al (US 2015/0101984) as applied above and further in combination with Christy et al (US 2013/0256238).
Regarding claims 6-7 and 18-19, Beeman teaches all limitations as set forth above, however Beeman does not teach wherein the system and process further comprise he water treatment delivery system comprises at least one of a piston delivery mechanism, an auger delivery mechanism, and a drop-in delivery mechanism; wherein the water treatment delivery system further comprises a scale that verifies the amount of mineral composition before the mineral composition is delivered to the first container.
Christy teaches a system and method for dissolving solid sodium carbonate in water (see title, abstract), Christy teaches wherein sodium carbonate 11 from silo 12 is metered in via auger 18 in conveying mechanism 15 into mixing vessel 20 associated with load cells 22/23 that measure weight of the vessel 20 to computer 70 (see Fig 1, [0014-15]), the computer uses weight information to control auger and sodium carbonate introduction into vessel as well as water feed rate (see Fig 1, [0033-0036]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Beeman for solid mineral injection as taught by Christy and to modify the system for solid injection via auger injection system and weight measurement control system to control rate of introduction of solid minerals in the system of Beeman.
Claims 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al (US 2015/0101984) as applied above and further in combination with Vogel et al (US 5,597,487).
Regarding claim 12, Beeman teaches all limitations as set forth above, however Beeman does not teach a drain allowing the system to empty first container.
Vogel teaches a water purification and dispensing system (see title, abstract), Vogel teaches wherein system is provided with drain 134 to drain wastewater from the system (see Fig 2, and Column 4, lines 41-68).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to include a drain line in the system of Beeman as suggested by Vogel to allow for draining wastewater if the composition inside tank of Beeman is identified as wastewater.
Regarding claims 16-17, Beeman teaches all limitations as set forth above, however Beeman does not teach wherein verifying the amount of mineral composition delivered into the first container comprises: performing a first action if the amount of mineral composition delivered into the first container exceeds the pre-determined amount; and performing a second action if the amount of mineral composition delivered into the first container is below the pre-determined amount, wherein: the first action comprises draining a pre-determined amount of the treated water from the first container via a drain, and the second action comprises adding additional mineral composition into the first container.
Vogel teaches a water purification and dispensing system (see title, abstract), Vogel teaches wherein system is provided with drain 134 to drain wastewater from the system (see Fig 2, and Column 4, lines 41-68) Vogel further teaches wherein conductivity of pure water is sensed via sensor 138 and this triggers a first action if the conductivity is too high to circulate through recirculation line including the drain 134, or alternately provide the water as a purified water product (see Fig 1, Column 5, lines 8-54).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to include a drain line in the system of Beeman as suggested by Vogel to allow for measuring and subsequent draining of treated water if the purity level is deemed unacceptable and recirculation or delivery to the product tank in the system of Beeman to ensure proper purity of water for drinking.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al (US 2015/0101984) in combination with Vogel et al (US 5,597,487) and Collenot et al (US 2018/0362379).
Regarding claim 20, Beeman teaches a system for treating and distributing drink water (paragraph [0051]), the system comprising: a first container, i.e. mix tank, (254); an input conduit (224) that supplies water to the first container, Beeman further teaches the system comprises two input conduits (other than conduit 224, conduits 232, 234 are provided, see Fig 2, paragraph [0055]) which structurally meets the requirement of two separate conduits as claimed; a sensor that measures a characteristic of the water within the first container (272, paragraph [0052]); a component housing associated with distribution mechanism that delivers a mineral composition into the first container (286, 288, paragraph [0055]); a controller that controls the distribution mechanism to selectively deliver the mineral composition into the first container based on the characteristic of the water measured by the sensor, such that the mineral composition mixes with and dissolves in the water to produce treated water having a programmed mineral profile (284, paragraph [0052]); and an output conduit that distributes the treated water to a destination (228, see Fig 2, and para [0047-0057])); Beeman further teaches the system and method comprises a second container, i.e. shop container, (filter tank 58/258, paragraph [0049]) defining a storage container and a transfer conduit (28/228) that transfers the treated water from the first container to the second container; wherein the output conduit (28/230) is coupled to the second container to distribute the treated water from the second container to a destination (see Fig 1 and 2, [0049]), Beeman teaches the sensor comprises a total dissolved solids (TDS) meter, wherein the controller controls the distribution mechanism to selectively deliver the mineral composition in to the first container based on total dissolved solids in the water measured by the TDS meter (paragraph [0052]).
However Beeman does not teach a drain for the respective tanks.
Vogel teaches a water purification and dispensing system (see title, abstract), Vogel teaches wherein system is provided with drain 134 to drain wastewater from the system (see Fig 2, and Column 4, lines 41-68).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to include a drain line in the system of Beeman as suggested by Vogel to allow for draining wastewater if the composition inside tank of Beeman is identified as wastewater.
However Beeman does not teach wherein the sensor comprises pH sensor.
Collenot teaches a system for water purification and remineralization (see title, abstract), Collenot teaches wherein both conductivity sensor 128 and pH sensor 130 are both provided to determine degree of remineralization for different measurements and indications of remineralization and therefore ensure proper dosing (see [0065-0071]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to include further pH sensor associated with conductivity TDS sensor of Beeman as suggested by Collenot to improve total mineralization measurement and thus ensure proper dosing of minerals added as taught by Collenot.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minor et al (US 10,939,694) teaches drink water treatment. Alamoudi et al (US 2020/0398223) teaches remineralization. Yu (US 10,589,977) teaches drink water supply control. Konig (US 2019/0375656) teaches water purification and mineralization. Lee (US 10,399,874) teaches drinking water supply system. Poffet (US 2016/0130163) teaches remineralization system. Skovby (US 2015/0037463) and Poffet (US 2014/0209544) teaches remineralization dosing system. Pirone (US 2010/0300868) teaches drinking water production. Abramowitz (US 2002/0158018) teaches drinking water mineral injection. Brotman (US 2011/0100890) teaches remineralization of water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772